           Case 2:20-cv-00214-MAT Document 20 Filed 03/25/21 Page 1 of 2




1                                                                                Hon. Mary Alice Theiler

2

3

4

5

6

7
                              UNITED STATES DISTRICT COURT
8                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
9

10
     UNUM LIFE INSURANCE COMPANY OF )
     AMERICA,                               )
11
                                            )
                                 Plaintiff, )
12
                                            )
                                            )         Case No. 2:20-cv-00214-MAT
13         v.
                                            )
                                            )         ORDER DISMISSING ACTION AND
14   PATRA HUGHES WEST, individually and )            DIRECTING DISBURSEMENT OF
     as Trustee for the MARC ANTHONY        )         PROCEEDS FROM COURT REGISTRY
15   WEST IRREVOCABLE FAMILY TRUST; )
     JACOB WEST,                            )
16
                                            )
17
                                Defendants. )
                                            )
18          Based upon the Stipulation of Settlement entered into by Defendants Patra Hughes
19   West individually and as Trustee of the Marc Anthony West Irrevocable Family Trust, and
20   Jacob West, the Court hereby ORDERS as follows:
21          1.      The above action be dismissed with prejudice and without fees or costs to
22   either party; and
23          2.      The funds in this matter being held in the registry of the Court be disbursed as
24   follows: five thousand dollars ($5000.00) to Jacob West; and the remaining balance to Patra
25

      ORDER DISMISSING ACTION AND DIRECTING                    PETGRAVE & PETGRAVE, PLLC
      DISBURSEMENT FROM COURT REGISTRY - 1                                P.O. Box 2831
                                                                       Issaquah, WA 98027
                                                               (206) 583-0422; Fax (206) 260-2710
           Case 2:20-cv-00214-MAT Document 20 Filed 03/25/21 Page 2 of 2




1    Hughes West as Trustee of the Marc Anthony West Irrevocable Family Trust. Payments to

2    the parties will be made through their respective attorneys of record.

3           IT IS SO ORDERED AND ADJUDGED.

4           Dated this 25th day of March, 2021.

5

6
                                                          A
                                                          Mary Alice Theiler
                                                          United States Magistrate Judge
7

8
     Presented by:
9
                                           PETGRAVE & PETGRAVE, PLLC
10

11
                                           By      /s/ Randolph O. Petgrave
12                                                 Randolph O. Petgrave, WSBA No 26046
                                                   P.O. Box 2831
13                                                 Issaquah, WA 98027
                                                   Telephone: (206) 583-0422
14                                                 Fax: (206) 260-2710
                                                   Email: randgrave@msn.com
15                                                 Attorney for Patra West and the
                                                   Marc Anthony West Irrevocable Family Trust
16

17
                                           PRUKOP LAW FIRM, PLLC
18

19                                         By      /s/ Harold K. Prukop Jr.
                                                   Harold K. Prukop, Jr. WSBA No 27590
20
                                                   22525 SE 64th Place, #286
21                                                 Issaquah, WA 98027-5383
                                                   Telephone: (425) 577-4686
22                                                 Fax: (425) 837-9699
                                                   Email: hkprukop@comcast.net
23                                                 Attorney for Jacob West

24

25

      ORDER DISMISSING ACTION AND DIRECTING                    PETGRAVE & PETGRAVE, PLLC
      DISBURSEMENT FROM COURT REGISTRY - 2                                P.O. Box 2831
                                                                       Issaquah, WA 98027
                                                               (206) 583-0422; Fax (206) 260-2710
